People v Pena (2019 NY Slip Op 03448)





People v Pena


2019 NY Slip Op 03448


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Acosta, P.J., Friedman, Manzanet-Daniels, Gesmer, Singh, JJ.


767/14 9205A 354/15 9205

[*1] The People of the State of New York, Respondent,
vLuis Pena, also known as Manuel Pena, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Ethan Greenberg, J. at motions to controvert search warrants; Albert Lorenzo, J. at pleas and sentencing), rendered November 21, 2016, convicting defendant of two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to concurrent terms of two years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of the right to appeal, we find, based on our in camera review of the sealed search warrant documents, that there was probable cause for the issuance of both warrants.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK